DETAILED ACTION
The Amendment filed 02/08/21 has been entered.  Claims 1-15 and 18-22 are still pending.  In light of the claim amendments, the previous rejections are withdrawn, however revised section 103 rejections of all pending claims are detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Lichterfeld in view of Beck
Claim(s) 1-15 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichterfeld et al. (DE 10 2012 202 761) (Translation previously attached) in view of Beck et al. (U.S. Patent Pub. No. 2006/0290199).  Lichterfeld is directed to a bogie brake assembly of a rail vehicle with an emergency brake release device in case of malfunction.  See Abstract; para. 0045.  Beck is directed to an on-board rail brake system diagnostic and reporting system.  See Abstract.  
Claim 1: Lichterfeld discloses a method for cutting a bogie brake off [Figs. 5, 7], comprising: when a bogie brake (15) is not able to be relieved [see para. 0045 (due to “malfunction” of controller or valve device 28’)], receiving a cutting-off instruction output from an Operating Control Center (63, 27, 71), wherein the cutting-off instruction is used for triggering an action of cutting the bogie brake off [see para. 0045]; performing a logic operation on the cutting-off instruction to obtain an isolation control instruction [see para. 0049]; and controlling according to the isolation control instruction an 
Lichterfeld discloses all the limitations of this claim except for an explicit discussion on the logic operation obtaining fault data in determining a fault label/type.  See para. 0045.  Beck discloses a rail brake control system that performs a logic operation to obtain an isolation control instruction comprising: parsing the received instruction to obtain fault data, wherein the fault data includes a label of a failed bogie [see para. 0023 (“fault”)] and a fault type [see para. 0024-29 (six “fault” types, including stuck brake)] of the failed bogie: determining the label of the failed bogie and generating the isolation control instruction when determining that the failed bogie is not able to be relieved [see para. 0011 (“the processor may determine one or more of the following faults:…failure to release”); para. 0023-31 (report generated, user notified).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to obtain fault data in determining a fault label and type because there must be some process in Lichterfeld to determine that the “malfunction” has occurred so that the cutting-off instruction can commence.  “How the faults are determined” may include determining pressure abnormalities or “other methods may be used.”  See Beck, at para. 0030.  Simply put, the broad limitation that fault/malfunction data is obtained must occur in the Lichterfeld control system that ultimately determines there is a fault/malfunction. 
Claim 2: Lichterfeld discloses controlling according to the isolation control instruction the electromagnetic valve corresponding to the bogie to act comprises: controlling according to the isolation control instruction an electromagnetic sub-valve in the electromagnetic valve to act, and generating a corresponding isolation pneumatic control instruction; and controlling according to the isolation 
Claim 3: Lichterfeld discloses that when or after controlling according to the isolation control instruction the electromagnetic valve corresponding to the bogie to act, further comprising: generating a corresponding remote cutting-off feedback signal according to the cutting-off instruction; and outputting the remote cutting-off feedback signal to a Brake Control Unit (27) corresponding to the bogie through a Multifunction Vehicle Bus (61). 
Claim 4: Lichterfeld discloses that after controlling according to the isolation control instruction the electromagnetic valve corresponding to the bogie to act, further comprising: detecting air supply pressure of the bogie through a pressure switch device; and determining, according to the air supply pressure of the bogie, whether the bogie brake is cut off successfully.   See para. 0049-50; Figs. 5, 7 (pressure sensor 50 and air supply HBL). 
Claim 5: Lichterfeld discloses determining, according to the air supply pressure of the bogie, whether the bogie brake is cut off successfully comprises: when it is detected that the air supply pressure of the bogie is less than or equal to a preset threshold, determining that the bogie brake is cut off successfully; and when it is detected that the air supply pressure of the bogie is greater than the preset threshold, determining that the bogie brake is cut off unsuccessfully.  See para. 0044 (“setpoint pressure”). 
Claims 6 and 7: Lichterfeld does not disclose generating a “prompt message” to a user.  Beck discloses displaying to a user the status of an emergency braking operation in a railway vehicle.  See para. 0031-32. 
Claims 8-11: see claims 1-4 above, respectively.
Claim 12: see claim 1 above.  Lichterfeld discloses an OCC (63) and a TCMS (27, 71). 
Claims 13-15: see claims 2-4 above, respectively.

Claim 21: see claim 5 above.
Claim 22: see claim 3 above. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 18-22 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        February 10, 2021